Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 18, 2016                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  154589                                                                                           Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
                                                                   SC: 154589                                        Justices
  In re K. S. RHODES, Minor.                                       COA: 331300
                                                                   Oakland CC Family Division:
                                                                   2013-813017-NA

  _______________________________________/

        On order of the Court, the application for leave to appeal the September 20, 2016
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 18, 2016
           s1115
                                                                              Clerk